Citation Nr: 1028597	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-operative peptic ulcer disease with dumping syndrome.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 
1970.

In a June 2007 decision, the Board of Veterans' Appeals (Board) 
found that service connection was warranted for post-operative 
peptic ulcer disease with dumping syndrome.  The RO issued a 
rating decision in July 2007 assigning an initial 30 percent 
disability rating pursuant to the Board's June 2007 decision, and 
the Veteran subsequently filed an appeal of the initial rating 
assigned.  (The 30 percent rating was made effective from March 
2, 2004.)

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for post-operative peptic ulcer disease with 
dumping syndrome emanates from the Veteran's disagreement with 
the initial rating assigned following the grant of service 
connection, the Board has characterized the claim as for a higher 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing in September 2009.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

According to VA General Counsel, the question of entitlement to 
TDIU may be considered as a component of an appealed increased 
rating claim if the TDIU claim is based solely upon the 
disability or disabilities that are the subject of the increased 
rating claim.  See VAOPGCPREC 6-96.  Because the Board is basing 
its determination for TDIU solely on the Veteran's service-
connected post-operative peptic ulcer disease with dumping 
syndrome and a secondary adjustment disorder, which is to be 
considered part of the ulcer disease with dumping syndrome, see 
38 C.F.R. § 3.310 (2009), the Board concludes that it has 
jurisdiction over the issue of the Veteran's entitlement to 
TDIU.  Accordingly, that issue has been added to the present 
appeal, as listed above.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (a separate, formal claim is not required in 
cases where an informal claim for TDIU has been reasonably 
raised).  Additionally, the Board notes that there is no 
prejudice to the Veteran in this case because the Board is 
granting entitlement to TDIU benefits. 


FINDINGS OF FACT

1.  The Veteran's post-operative peptic ulcer disease with 
dumping syndrome has been manifested by moderately severe 
symptoms consisting of recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year.

2.  The Veteran's service-connected post-operative peptic ulcer 
disease with dumping syndrome and adjustment disorder with 
depressed mood have been of such nature and severity as to 
combine to prevent him from securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for 
post-operative peptic ulcer disease with dumping syndrome have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7308, 7348 
(2009).

2.  The criteria for an award of a total disability rating based 
on individual unemployability due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.

Through March 2004 and May 2006 notice letters, the RO notified 
the Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  In addition, the Veteran was provided 
notice concerning the assignment of rating criteria and effective 
dates via a March 2006 notice letter.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the March 2004 and May 2006 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 and May 
2006 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the March 2004 and May 2006 
notice letters.  

The Board notes that VCAA notice is not required with respect to 
every issue raised by a claimant.  If, for example, a Veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is granted, 
and he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a new 
VCAA notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of § 5103(a) has been satisfied, and notice under its 
provisions has been satisfied).  The Board notes that after an 
appellant has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby initiating 
the appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the 
Veteran's claim for an initial rating in excess of 30 percent for 
post-operative peptic ulcer disease with dumping syndrome falls 
within the pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, as to 
the initial rating claim, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  See Dingess/Hartman, supra.

Here, the Veteran was provided VCAA notice letters in March 2004 
and May 2006 regarding his claim for service connection for post-
operative peptic ulcer disease with dumping syndrome.  
Thereafter, the Veteran was notified in August 2007 that his 
claim for service connection for post-operative peptic ulcer 
disease with dumping syndrome had been granted with an initial 30 
percent disability evaluation.  The notice included a copy of the 
RO's July 2007 rating decision.  In February 2009, following the 
Veteran's notice of disagreement with the July 2007 rating 
decision, the RO issued the Veteran a statement of the case (SOC) 
specifically addressing his claim for a higher initial rating.  
The SOC set forth the specific rating criteria governing 
evaluation of the disability and notified him of the reasons 
behind the RO's denial of his claim for a higher initial rating.  
In light of the foregoing, the Board finds that the 
administrative appeal process provided the Veteran with notice of 
the specific rating criteria, and it is apparent from the record 
that he and his representative understood those things relative 
to a claim for a higher rating.  The Board thus concludes that 
during the administrative appeal process the Veteran was provided 
the information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran's 
post-service treatment records from the Central Arkansas Veterans 
Healthcare System have been associated with the file, as have 
records of the Veteran's award of benefits from the Social 
Security Administration.  In addition, the Veteran was provided 
VA medical examination in July 2008; report of that examination 
has been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is adequate as it 
is predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran and his 
representative, and reflect that the examiner conducted full 
physical examination of the Veteran, including information 
necessary to apply the pertinent rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further 
been given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
appeal, and he has testified before the undersigned Veterans Law 
Judge.  Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing records 
pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected post-operative 
peptic ulcer disease with dumping syndrome is more disabling than 
reflected by the 30 percent rating initially assigned.  He 
further contends that his service-connected disabilities have 
combined to render him unemployable and thus that entitlement to 
a total disability rating based on unemployability due to 
service-connected disability (TDIU) is warranted.

Relevant medical evidence consists of a VA examination conducted 
in July 2008, as well as records of treatment the Veteran has 
received from the Central Arkansas Veterans Healthcare System.  
Records of the Veteran's ongoing treatment at the Arkansas VA 
facility reflect that he has received treatment on an ongoing 
basis for his gastrointestinal complaints.  A November 2003 
endoscopy revealed that the Veteran had mild gastritis with no 
evidence of stricture and a normal esophagus.  Further VA 
facility records document that the Veteran's weight has 
fluctuated between 145 and 150 pounds.  He was noted in January 
2008 to weigh 145 pounds and to have some abdominal cramping and 
frequent bowel movements.  He was seen for gastroenterology 
consultation in April 2008, at which time he reported no vomiting 
or GI bleeding but complained of abdominal pain after eating and 
diarrhea approximately 6 times per day.  He was not noted to be 
losing weight or to have anemia.  The gastroenterologist 
diagnosed the Veteran with dumping syndrome.  In a July 2008 
addendum, the Veteran's VA gastroenterologist noted that 
esophagogastroduodenoscopy study conducted that month showed 
residuals of subtotal gastrectomy with no stricture or recurring 
ulcer, but some diverticulosis was noted.  The physician 
diagnosed the Veteran with disabling dumping syndrome secondary 
to subtotal gastrectomy and opined that the disability rendered 
the Veteran unable to be gainfully employed.  In so finding, the 
doctor noted the Veteran's and his wife's report that he 
experienced six to seven episodes per year of "disabling 
diarrhea due to dumping."

Report of the Veteran's July 2008 VA examination reflects that 
the Veteran indicated having lost 30 pounds following his 1988 
stomach surgery but having maintained a relatively constant 
weight of 150 pounds since that time.  The Veteran reported 
having nausea and diaphoresis only rarely but stated that he had 
diarrhea following meals daily.  He further noted that he had 
adjusted his diet to avoid fried foods and excessive liquid 
intake but noted that he still had to take anti-diarrheal 
medication anytime he planned to be away from home.  He stated 
that he experienced urgency and soiled his garments approximately 
once per month.  Physical examination noted hyperactive bowel 
sounds.  The examiner diagnosed dumping syndrome and opined that 
the disability had "significantly altered" the Veteran's life 
and that of his family.  The examiner further noted that the 
Veteran had been "forced ... into an early retirement" due to the 
disability's necessitating frequent exits from meetings and 
absences from work.  

A.  Higher Rating

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In its July 2007 rating decision, the RO evaluated the Veteran's 
post-operative peptic ulcer disease with dumping syndrome in 
accordance with the criteria set forth in Diagnostic Codes 7305 
and 7348 (2009).  In that decision, the RO assigned an initial 
disability rating of 30 percent for peptic ulcer disease with 
dumping syndrome.

The Veteran's peptic ulcer disease has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 for duodenal ulcer.  See 38 C.F.R. 
§ 4.20 (2009).  Under that diagnostic code, a 40 percent rating 
is warranted for moderately severe symptoms that are less than 
severe but cause impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  A 
60 percent rating is warranted for severe symptoms, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A rating higher than 60 percent is not available under 
this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2009).

Under Diagnostic Code 7308, post gastrectomy syndromes, a 40 
percent rating is warranted for moderate disability with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent rating is warranted for severe 
disability associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 60 percent rating is 
the highest rating available under this Diagnostic Code.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

Under Diagnostic Code 7348, vagotomy with pyloroplasty or 
gastroenterostomy, a 30 percent rating is warranted for symptoms 
and confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  A 40 percent rating is warranted for 
surgery followed by demonstrably confirmed post-operative 
complications of stricture or continuing gastric retention.  A 40 
percent disability rating is the highest available under this 
Diagnostic Code.  The accompanying Note sates that recurrent 
ulcer following complete vagotomy is to be rated under Diagnostic 
Code 7305, with a minimum rating of 20 percent, and that dumping 
syndrome is to be rated under Diagnostic Code 7308.  38 C.F.R. § 
4.114, Diagnostic Code 7348.

Furthermore, the applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive are not to be combined with each other.  A single 
evaluation should be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  For post-operative ulcer 
disease, evaluation under the provisions of Diagnostic Code 7308 
or 7348 should be considered.  38 C.F.R. § 4.114.

Here, following review of the medical evidence of record, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's service-connected post-operative peptic ulcer disease 
with dumping syndrome warrants a 40 percent disability rating 
under Diagnostic Code 7305.  In that connection, the Board notes 
that the Veteran has experienced recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year, a finding supported by the Veteran's testimony 
at his September 2009 hearing.  At that hearing, the Veteran 
stated that he experienced flare-ups of dumping syndrome every 4 
to 6 weeks, lasting 10 days at a time.  This finding is supported 
by the Veteran's VA gastroenterologist, who noted in April and 
July 2008 treatment notes that the Veteran experienced 6 to 7 
flare-ups per year that last 10 days or more each time.  Given 
this evidence, as well as evidence from the Veteran's treating VA 
physicians documenting his ongoing complaints of abdominal pain 
following each meal and frequent bowel movements daily, the Board 
finds that the requirements for a 40 percent disability rating is 
warranted for the Veteran's post-operative peptic ulcer disease 
with dumping syndrome under Diagnostic Code 7305.

Consideration has been given to whether the Veteran's disability 
would warrant a higher schedular rating.  However, the Board does 
not find that a higher rating is warranted for the Veteran's 
service-connected post-operative peptic ulcer disease with 
dumping syndrome.  In that connection, the Board notes, 
initially, that a 40 percent rating is the highest warranted 
under Diagnostic Code 7348.  Turning to an evaluation under 
Diagnostic Code 7308, although the Veteran has reported frequent 
symptoms of abdominal pain and diarrhea shortly after eating, 
there is no objective clinical evidence of malnutrition or 
anemia, or of circulatory disturbance after meals.  As severe 
postgastrectomy syndrome is not shown, there is no basis for a 60 
percent rating under Diagnostic Code 7308.  Further, the evidence 
does not show recurrent hematemesis, melena, or anemia or other 
symptoms productive of a severe impairment of health to warrant a 
60 percent disability rating under Diagnostic Code 7305.  

In sum, the evidence of record shows that, for the entirety of 
the claim period, an initial rating of 40 percent, but no higher, 
for the Veteran's post-operative peptic ulcer disease with 
dumping syndrome is warranted.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7308, 7348 (2009).

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that the grant 
of TDIU by the Board herein is recognition of an impact on 
employability when this disability is considered along with the 
effects of the secondary adjustment disorder and depressed mood.  
The award of TDIU compensates the Veteran for loss in gainful 
employment (i.e., marked interference with employment) due to his 
service-connected disability.  Thus, further evaluation on an 
extra-schedular basis is not warranted in this case.  See 
38 C.F.R. § 3.321(b)(1) (2009).  

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized for 
any disability or combination of disabilities for which VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  
This is so, provided the unemployability is the result of a 
single service-connected disability ratable at 60 percent or 
more, or the result of two or more service-connected 
disabilities, where at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

At the outset, the Board acknowledges that the Veteran's service-
connected disabilities-post-operative peptic ulcer disease with 
dumping syndrome and adjustment disorder with depressed mood 
secondary to the peptic ulcer disease-are of common etiology.  
The Veteran is service connected for post-operative peptic ulcer 
disease with dumping syndrome, herein rated as 40 percent 
disabling, and for adjustment disorder with depressed mood, rated 
as 30 percent disabling.  The current combined evaluation for the 
Veteran's service-connected disability is 60 percent.  See 
38 C.F.R. § 4.25 (2009).  Therefore, the Veteran meets the 
percentage threshold for consideration of a total rating under 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) (2009).  

It is also the policy of the VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
Veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, whether considered under § 4.16(a) or § 4.16(b), 
the Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected conditions 
and advancing age, that would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges 
v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 
395 (1993).

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the Veteran, because of service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose, 
supra.  Moreover, as already noted, an inability to work due to 
non-service-connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In assessing the severity of the Veteran's post-operative peptic 
ulcer disease with dumping syndrome, the Board notes that the 
record contains an April 2008 report with a July 2008 addendum 
written by the Veteran's VA gastroenterologist describing the 
current level of the Veteran's symptomatology.  In the April 2008 
report, the physician noted the Veteran's complaints of abdominal 
pain and approximately six occurrences of diarrhea daily that he 
claimed led to problems with work.  The gastroenterologist 
further opined in his July 2008 addendum that the Veteran's 
dumping syndrome was "disabling," noting reports from the 
Veteran and his wife that he had 6 to 7 exacerbations per year, 
with each lasting at least 10 days.  The physician concluded that 
the symptomatology of the Veteran's service-connected 
gastrointestinal disability, including exacerbations of dumping 
syndrome, are "such that he cannot be gainfully employed."  

In this case, the Board finds that the Veteran is entitled to a 
total disability evaluation because his service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  In this connection, the Board finds compelling the 
report of the Veteran's VA gastroenterologist, in which he 
concludes that the Veteran "cannot be gainfully employed" due 
to his service-connected disability.   Similarly, the Board looks 
to the Veteran's July 2008 VA examination, at which time it was 
noted that the Veteran had been "forced into early retirement" 
secondary to his service-connected post-operative peptic ulcer 
disease with dumping syndrome.  The Board finds that the April 
and July 2008 VA gastroenterologist's assessments suggest that it 
would be impossible for the Veteran to maintain any type of 
employment due to his gastrointestinal symptomatology, including 
6 to 7 episodes per year of dumping syndrome exacerbations, each 
lasting 10 days or more.  In summary, the Board finds that the 
Veteran's service-connected disabilities prevent him from 
securing or following substantially gainful employment.  
Accordingly, the criteria for an award of TDIU have been met.  

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected post-operative peptic ulcer disease with 
dumping syndrome warrants an initial rating of 40 percent, but no 
more.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7305 (2009).  
This is so for the entirety of the appellate period.  The Board 
further finds that the Veteran is entitled to a total disability 
rating based on unemployability due to service-connected 
disability.  38 C.F.R. §§ 4.15, 4.16 (2009).  


ORDER

Entitlement to an initial schedular rating of 40 percent for 
post-operative peptic ulcer disease with dumping syndrome is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

Entitlement to an award of a total disability evaluation based on 
individual unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


